Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to the listing of claims filed on February 4, 2020. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maes et al (US PGPub No: 2019/0268214) in view of Pendyala et al (US PGPub No: 2020/0250305), hereafter referred to as Maes and Pendyala, respectively. 

With regards to claims 1, 8, and 15, Maes teaches through Pendyala, a computer-implemented method comprising: 
detecting an anomaly in a database of hardware, firmware, and software events (Maes teaches collecting monitored and configuration data of an IT system; see abstract, Maes. An IT system comprises hardware, software, and firmware; see paragraphs 1 and 27, Maes. Machine learning is used to predict and/or detect an anomaly in the system; see paragraph 36, Maes); 
determining whether a previously addressed anomaly is a duplicate of the anomaly; addressing the anomaly according to a state of the previously addressed anomaly based on the previously addressed anomaly being a duplicate of the anomaly (see below); 
and addressing the anomaly according to machine learning based on the previously addressed anomaly not being the duplicate of the anomaly (Machine learning is used to predict and/or detect an anomaly in the system; see paragraph 36, Maes).  
While Maes teaches a network that detect anomalies and removes spurious and duplicated events (see paragraph 25, Maes), Maes does not explicitly cite determining and addressing anomaly duplicates. In the same field of endeavor Pendyala also teaches a network that detects duplicate abnormalities/anomalies; see paragraph 67, Pendyala. This detection allows for actual threat detections such as ransomware or misappropriated credentials; see paragraph 67, Pendyala. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to allow for actual threat detection; see paragraph 67, Pendyala.

With regards to claims 2 and 9, Maes teaches through Pendyala, the computer-implemented method further comprising recording the hardware, firmware, and software events resulting from operation of prototype machines in the database (Maes explains how multiple instances of the issue prediction system can be run in parallel by using containerized system for each issue; see paragraph 87, Maes)

With regards to claims 3 and 10, Maes teaches through Pendyala, the computer-implemented method wherein the detecting the anomaly in the database includes using an ensemble machine learning model (Pendyala supports detecting abnormalities using machine learning model; see paragraph 85, Pendyala. Pendyala teaches a network that detects duplicate abnormalities/anomalies; see paragraph 67, Pendyala. This detection allows for actual threat detections such as ransomware or misappropriated credentials; see paragraph 67, Pendyala. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to allow for actual threat detection; see paragraph 67, Pendyala).  

With regards to claims 4, 11, and 17, Maes teaches through Pendyala, the computer-implemented method wherein the addressing the anomaly according to the state of the previously addressed anomaly includes providing a message to an operator based on the state being a closed state (See pattern detection, issue prediction, remediation recommendations, predicted issue, resolved ticket; see paragraphs 31, 36, and 57, Maes. Resolved tickets are closed).  

With regards to claims 5, 12, and 18, Maes teaches through Pendyala, the computer-implemented method wherein the addressing the anomaly according to the state of the previously addressed anomaly includes ensuring that a version of the firmware or software that includes a solution to the previously addressed anomaly is being used based on the state being a solved state (See pattern detection, issue prediction, remediation recommendations, predicted issue, resolved ticket; see paragraphs 31, 36, and 57, Maes).  

With regards to claims 6, 13, and 19, Maes teaches through Pendyala, the computer-implemented method wherein the addressing the anomaly according to the state of the previously addressed anomaly includes adding data regarding the anomaly to a problem ticket of the previously addressed anomaly based on the state being an open state (See pattern detection, issue prediction, remediation recommendations, predicted issue, new ticket; see paragraphs 31, 36, and 57, Maes. New tickets are open tickets).  

With regards to claims 7, 14, and 20, Maes teaches through Pendyala, the computer-implemented method wherein the addressing the anomaly according to machine learning includes opening a new problem ticket indicating the anomaly (See pattern detection, issue prediction, remediation recommendations, new issue, resolved ticket; see paragraphs 31, 36, and 57, Maes).  

With regards to claim 16, Maes teaches through Pendyala, the computer program product further comprising recording the hardware, firmware, and software events resulting from operation of prototype machines in the database, wherein the detecting the anomaly in the database includes using an ensemble machine learning model (Maes explains how multiple instances of the issue prediction system can be run in parallel by using containerized system for each issue (i.e. prototype machines in the database); see paragraph 87, Maes. While Maes supports predicting issues/anomalies, Maes does not explicitly cite the claimed machine learning model. In the same field of endeavor, Pendyala also teaches a network that detects duplicate abnormalities/anomalies; see paragraph 67, Pendyala. In particular, Pendyala supports detecting abnormalities using machine learning model; see paragraph 85, Pendyala. Pendyala teaches a network that detects duplicate abnormalities/anomalies; see paragraph 67, Pendyala. This detection allows for actual threat detections such as ransomware or misappropriated credentials; see paragraph 67, Pendyala. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to allow for actual threat detection; see paragraph 67, Pendyala). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMMANUEL MOISE can be reached on (571) 272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2455